Case 4:20-mj-00705-BJ Document 3 Filed 10/29/20 Pagelof2 PagelD 29

AO 93 (Rev. 12/09) Search and Seizure Warrant

 

UNITED STATES DISTRICT COURT

for the
Northern District of Texas

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

Case No, 4:20-MJ-_705
FILED UNDER SEAL

TWO (2} CELLULAR DEVICES CURRENTLY LOCATED AT
125 EAST JOHN CARPENTER FREEWAY, IRVING, TEXAS
76062

SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Northern District of Texas

 

(identify the person or describe the property to be searched and give its location):
See Attachment A

The person or property to be searched, described above, is believed to conceal (identify the person or describe the

property to be seized):
As further described in Attachment B

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property.

 

YOU ARE COMMANDED to execute this warrant on or before November 6, 2020
(not to exceed 14 days)
W in the daytime 6:00 a.m. to 10 p.m. [ at any time in the day or night as I find reasonable cause has been
established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge
Jeffrey L. Cureton

 

(name)

n / a (11 find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for
delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose property,
will be searched or seized (check the appropriate box} {1 for days (

CJ until, the facts justifying,

 
 

Date and time issued: 10/23/2020 10:42 am

  
 

* Judge's signature

City and state: Fort Worth, Texas J _ Cureton, U.S. Magistrate Judge

Ls Printed name and title

 
Case 4:20-mj-00705-BJ Document 3 Filed 10/29/20 Page 2of2 PagelD 30

AO 93 (Rev. 12/09) Search and Seizure Warrant (Page 2)

 

 

Return
Case No.: Date and I warra ecuted: Copy of warrant and inventory left with:
4:20-MJ-_705 is off. of pes bo 1.2 me FS five

 

 

 

Inventory made in the presence of :
Ss A e/a. Ton aS

Inventory of the property taken and name of any person{s) seized:

Exdechon of lie om boft cello ber fewces |p fof’
he [ons +

 

() blek Semsery/ be levy fol, pearn ny DEE 357 2M IUAD.

( 4) fia VS ants: ey /é & lay fp ibe, pearin amEL DI fo ibilys 9857

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original
warrant to the designated judge.

 

Date: fof; [sr

 

© Executing officer’s sfghature

She bh Fores SA HS

Printed name and tithe te

 

 

 

   

 

 
